Name: Commission Regulation (EEC) No 2747/89 of 12 September 1989 re-establishing the levying of customs duties on sacks and bags (including cones) of polymers of ethylene falling within CN code 3923 21 00 orinating in Malaysia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  Asia and Oceania
 Date Published: nan

 13 . 9 . 89 Official Journal of the European Communities No L 266/7 COMMISSION REGULATION (EEC) No 2747/89 of 12 September 1989 re-establishing the levying of customs duties on sacks and bags (including cones) of polymers of ethylene falling within CN code 3923 21 00 orinating in Malaysia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of sacks and bags (including cones) of polymers of ethylene falling within CN code 3923 21 00 the individual ceiling was fixed at ECU 4 380 000 ; whereas, on 1 August 1989, imports of these products into the Community originating in Malaysia reached the ceiling in question after being charged there ­ against ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 16 September 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88j shall be re-established on imports into the Community of the following products originating in Malaysia : Order No CN code Description 10.0480 3923 21 00 Sacks and bags (including cones)  Of polymers of ethylene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 September 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 1 .